UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended February 7, 2009or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10204 CPI Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1706 Washington Ave., St. Louis, Missouri (Address of principal executive offices) 43-1256674 (I.R.S. Employer Identification No.) 63103 (Zip Code) Registrant’s telephone number, including area code: 314/231-1575 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, par value $0.40 per share Name of each exchange on which registered New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be sumbitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,”“ accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer oNon-accelerated fileroAccelerated filerxSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No As of July 19, 2008, the aggregate market value of the registrant’scommon stock held by non-affiliates of the registrant was approximately $74,847,497 based on the closing sales price of the common stock as reported on the New York Stock Exchange. As ofJune 5, 2009,7,005,301 shares of the registrant’s common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. INTRODUCTORY NOTE CPI Corp. (“CPI”, the “Company” or “we”) is filing this Amendment No. 1 to the Company’s Annual Report on Form 10-K for the year ended February 7, 2009, as originally filed onApril 23, 2009, with the Securities and Exchange Commission (referred to as the “Original Filing”). Specifically, this amendment amends Part III of the Original Filing to include information that was previously incorporated by reference to the Proxy Statement relating to the 2009 Annual Meeting of Shareholders and adds to the information contained in Part II, Item 5. of the Original Filing. This Amendment No. 1 does not reflect events occurring after the date of the Original Filing or modify or update those disclosures affected by subsequent events, except as expressly indicated. 1 TABLEOF CONTENTS PART II. PAGE Item 5. Market for Registrant's Common Equity, Related Stockholders Matters and IssuerPurchases of Equity Security 3 PART III. Item 10. Directors, Executive Officers and Corporate Governance 4 Item 11. Executive Compensation 6 Item 12. Security Ownership of Certain Beneficial Owners and Management Related Stockholder Matters 18 Item 13. Certain Relationships and Related Transactions, and Director Independence 20 Item 14. Principal Accounting Fees and Services 20 PART IV. Item 15. Exhibits and Financial Statement Schedules 21 Signatures 26 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION The statements contained in this report that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Act of 1995, and involve risks and uncertainties.The Company identifies forward-looking statements by usingwords such as “preliminary,” “plan,” “expect,” “looking ahead,” “anticipate,” “estimate,” “believe,” “should,” “intend,” and other similar expressions.Management wishes to caution the reader that these forward-looking statements, such as the Company’s outlook for portrait studios, net income, future cash requirements, cost savings, compliance with debt covenants, valuation allowances, reserves for charges and impairments and capital expenditures, are only predictions or expectations; actual events or results may differ materially as a result of risks facing the Company.Such risks include, but are not limited to: the Company’s dependence on Sears and Wal-Mart, the approval of the Company’s business practices and operations by Sears and Wal-Mart, the termination, breach, limitation or increase of the Company’s expenses by Sears under the license agreements, or Wal-Mart under the lease and license agreements, customer demand for the Company’s products and services, the economic recession and resulting decrease in consumer spending, compliance with the NYSE listing requirements, manufacturing interruptions, dependence on certain suppliers, competition, dependence on key personnel, fluctuations in operating results, a significant increase in piracy of the Company’s photographs, widespread equipment failure, compliance with debt covenants, high level of indebtedness, implementation of marketing and operating strategies, outcome of litigation and other claims, impact of declines in global equity markets to pension plan, impact of foreign currency translation and other risks as may be described in the Company’s filings with the Securities and Exchange Commission, including its Form 10-K for the year ended February 7, 2009, as originally filed on April 23, 2009.A detailed discussion of these and other risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included in the section entitled “Risk Factors” included in the Company’s 2008 Annual Report on Form 10-K for the year ended February 7, 2009, as originally filed on April 23, 2009, with the Securities and Exchange Commission.The Company undertakes no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 2 PART II. Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The information presented below is being added to the information contained in Part II, Item 5. of the Original Filing. Perfomance Graph The following graph compares the five-year cumulative returns of $100 invested in (a) the Company ("CPY"), (b) the Standard & Poor's 500
